Citation Nr: 1638206	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, and psychosis NOS. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Air Force from April 1987 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the issue on appeal for additional development in August 2015. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran has a diagnosed personality disorder not otherwise specified (NOS), with paranoid, schizoid and passive-aggressive features.

2. An acquired psychiatric disability, to include paranoid schizophrenia and psychosis NOS, was not shown in-service or within the first post-service year and is not shown to be casually or etiologically related to a disease, injury, or event in active service. 


CONCLUSIONS OF LAW

1. A personality disorder does not constitute a disease or injury for VA compensation purposes; therefore, service connection for a personality disorder NOS, with paranoid, schizoid and passive-aggressive features is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2015).
2. The criteria for service connection for an acquired psychiatric disability, to include paranoid schizophrenia and psychosis NOS, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Substantial Compliance with Prior Remand

The case was most recently remanded in August 2015, to obtain outstanding VA treatment records and a supplemental VA opinion. VA treatment records from Milwaukee VAMC from July 2008 to February 2013 have been associated with the claims file. In addition, a supplemental VA opinion was made part of the claims file in October 2015. The Board finds that there has been substantial compliance with the August 2015 Board remand. 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA issued a fully compliant notice letter in June 2008, prior to the initial unfavorable adjudication in December 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file.  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in August 2008, February 2013, and a supplemental opinion in October 2015. 

The Veteran was afforded a VA examination and opinion in August 2010, which was inadequate. The examiner failed to address that the Veteran's personality disorder NOS is presumed to have pre-existed service, and whether such was aggravated by his active service, or if his psychotic disorder NOS was caused or aggravated by the Veteran's personality disorder. As this medical opinion is incomplete, the Board finds the August 2008 examination and opinion to be of no probative value. 

The Veteran was afforded another examination in February 2013 and a supplemental opinion in October 2015. This examination and opinion were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for an acquired psychiatric disability to include paranoid schizophrenia, and psychosis NOS. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds VA has provided an adequate medical examination and opinion, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in-service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

In addition, personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). Although a personality disorder may be capable of progression, it is excluded from service connection as non-compensable. See O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014). In any such case, the presumption of soundness would not apply. See Morris v. Shinseki, 678 F.3d 1346, 1354-56 (Fed. Cir. 2012).

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).
VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder to include paranoid schizophrenia and psychosis NOS. For the reasons provided below, the Board finds that service connection for an acquired psychiatric disability, to include paranoid schizophrenia, and psychosis NOS is not warranted on a direct or presumptive basis. 

As an initial matter, the Veteran is currently diagnosed with a personality disorder NOS, with paranoid, schizoid and passive-aggressive features, and with psychosis NOS, and therefore the first element of service connection (a current disability is met). See February 2013 VA examination. As discussed below, the Veteran is competent to describe his symptoms; however, he is not competent to diagnosis a specific mental disorder as to do so requires expertise in the field of psychiatry or psychology. Jandreau, 492 F.3d at 1377.

Next, concerning the second element, the Veteran has indicated that his acquired psychiatric disability is related to his active service, and that his symptoms manifested in-service. The Veteran has consistently reported his symptoms began in-service as a result of the stress of active service. See March 2009 Notice of Disagreement. Further, the Veteran has reported experiencing auditory hallucinations in-service. See February 2013 VA examination. 

The Veteran's service treatment records (STRs) have been associated with the claims file. In February 1991, the Veteran was referred for a mental health evaluation due to interpersonal issues including work-related complaints and ongoing domestic disturbances. The evaluating psychologist noted the Veteran was oriented, had no suicidal or homicidal ideations, and had no evidence of delusions or hallucinations.  See February 18, 1991 STR. The examiner noted an Axis II diagnosis of personality disorder NOS with paranoid, schizoid and passive-aggressive traits. See February 13, 1991 STR. 

In January 1993, the Veteran was referred by his commander to the mental health clinic due to work-related issues. On examination, the social worker noted the Veteran was alert, oriented times 4, had no suicidal or homicidal ideation, no auditory of visual hallucinations, no delusions, exhibited fair insight and judgment with and an angry but controlled affect/mood. See January 28, 1993 STR. An Axis II diagnosis of personality disorder NOS, with paranoid, passive-aggressive and schizoid traits was confirmed. Id. 

Then in March 1993, the Veteran was referred by his commander for an initial mental health assessment due to ongoing relationship issues affecting him working with others. The social worker noted an Axis II diagnosis of personality disorder NOS, with paranoid, passive-aggressive and schizoid traits. See March 22, 1993 STR. 

Also in October 1993, the Veteran was seen for a mental health evaluation, at the request of his commander, after a domestic disturbance. See October 22, 1993 STR. The examining psychologist noted chronic and severe martial problems and recommended counseling and diagnosed the Veteran with an Axis I martial problem. Id. The Veteran was seen for a follow-up mental health visit in November 1993. See November 3, 1993 STR. 

In light of the Veteran's consistent statements and the evidence of record, there is credible evidence of record indicating an in-service, event, injury or disease occurred. As such, the Board finds that an in-service event, injury or disease has been shown. 38 U.S.C.A. § 1154(b).

Regarding the third element of service connection, the Board finds that the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disability is causally related to his active service. The Veteran has consistently stated that his acquired psychiatric disability is related to his active service. While the Veteran is competent to relate lay observable symptoms, such as auditory hallucinations, and the ongoing stressors he experienced in service, he is not competent to testify to the presence of a causal relationship as to do so requires expertise in the field of psychiatry or psychology. Jandreau, 492 F.3d at 1377. As such, the issue of a causal nexus must be decided based on the medical evidence of record.

Turning to the medical evidence, post-service the first record of psychiatric complaints is in July 2008 VA treatment records. See July 3, 2008 Mental Health Medication Mgt. Note. The VA physician noted that the Veteran reported ongoing auditory and visual hallucinations. On the mental status examination the Veteran was guarded, his speech was absent neologisms or bizarre language, he had a normal range of affect, exhibited linear thoughts, and reported auditory and visual hallucinations and delusions of bizarre content. The Veteran was diagnosed with a psychotic disorder NOS. Id. 

Further VA treatment records note follow-up and medication management. See July 22, 2008 Mental Health Evaluation Note. The Veteran denied any recent suicidal or homicidal ideations, was oriented times 3, reported ongoing auditory hallucinations and delusions, and had limited insight. The physician noted a diagnosis of paranoid schizophrenia. Id. 

The Veteran was afforded a VA examination in August 2008. The VA examiner found the Veteran meets the criteria for a psychotic disorder NOS, and a personality disorder NOS, with paranoid, passive-aggressive and schizoid features. See August 2008 VA examination.  However, the examiner failed to address that the Veteran's personality disorder is presumed to have pre-existed service. Therefore, the examiner should have considered whether the Veteran's personality disorder NOS was aggravated by his military service, and also whether his psychotic disorder NOS was caused or aggravated by his personality disorder.  This examination and opinion was incomplete and inadequate, and as such, the Board finds the opinion is not entitled to probative weight. 

Next, the Veteran was afforded a second VA examination in February 2013 and a supplemental opinion in October 2015. The VA examiner found the Veteran had a diagnosis of personality disorder NOS, with paranoid, schizoid and passive-aggressive features, premorbid, with psychosis NOS. See February 2013 VA examination. The examiner noted the Veteran was administered the MMPI-2, a standardized self-report measure which assesses emotional adjustment.  The Veteran's profile was indicative of extreme distress, but the results were not fully consistent with the Veteran's report, indicating potential over-reporting. The examiner noted the Veteran reported experiencing auditory hallucinations, yet results of testing did not clearly indicate this as a primary area of concern.

The VA examiner found it was less likely than not that the Veteran's current symptoms were related to his active service. The examiner noted the diagnosis of a personality disorder NOS during service with paranoid, schizoid and passive-aggressive traits. Further, the examiner noted there is indication of a personality disorder prior to active service given the Veteran's reduced functioning in school, including suspensions, and service treatment records indicating a diagnosis of personality disorder NOS. The examiner noted that service treatment records do not indicate a presence of psychotic symptoms during multiple mental health evaluations. The examiner noted that per the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), psychotic episodes may occur in response to stress, in individuals with a personality disorder, paranoid subtype, attributing the Veteran's psychotic disorder NOS to his personality disorder NOS. Id. 

In the October 2015 supplemental opinion, the examiner noted:

It is at least as likely as not that the veteran met the DSM-IV diagnostic criteria for a diagnosis of psychotic disorder NOS in 2013 given his report of auditory hallucinations; however, it is less likely as not that this diagnosis is related to military service given that reviewed records including those in his VBMS efolder do not indicate the presence of psychotic symptoms during his multiple mental health evaluations during his military service. Documentation of having paranoid or schizoid symptoms does not equate to psychosis as they would likely be considered separate symptomatology. Per the DSM-IV, psychotic episodes may occur in response to stress in individuals with a personality disorder, paranoid subtype. Thus, it is at least as likely as not that the veteran's psychotic disorder NOS as diagnosed in 2013 is caused by his pre-existing personality disorder NOS. 

Based on the foregoing, the Board finds the examination report and opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for an acquired psychiatric disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's acquired psychiatric disability and his active service. 
The Veteran's lay statements regarding his symptoms experienced are credible but as discussed above the Veteran is not competent to diagnosis a specific disability or opine as to a causal connection. Jandreau, 492 F.3d at 1377.  There is no medical evidence indicating that the Veteran's acquired psychiatric disability is related to his active service. Here, based on the medical evidence of record and in particular the February 2013 and October 2015 VA opinions the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current acquired psychiatric disability and his active service. 

The opinions of record are thorough, based on examination of the Veteran, and review of the pertinent records, to include the mental health treatment in service.  The examiners have provided the underlying reasons for the conclusions reached, which are supported by the record.  As such, the opinions are entitled to significant probative value. 

In regard to a personality disorder, the Board notes that the VA examination, service treatment records and VA treatment records indicate the Veteran has a diagnosis of personality disorder NOS, with paranoid, schizoid and passive-aggressive features. VA regulations prohibit service connection for a congenital or developmental defect, unless such was subjected to a superimposed disease or injury which created additional disability. Nevertheless, the record does not show that the Veteran's personality disorder NOS was subjected to a superimposed disease or injury during the Veteran's service. The VA examiner in February 2013 noted that his personality disorder NOS, with paranoid, schizoid and passive-aggressive features, and psychotic disorder NOS was not aggravated by active service.  In the absence of such, service connection for a personality disorder is precluded by law. 

Next, the Veteran's acquired psychiatric disability, to include psychosis NOS cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309.  The Veteran has been diagnosed with psychosis NOS, and therefore is eligible for presumptive service connection.  38 C.F.R. § § 3.307, 3.309. However, the preponderance of the evidence is against finding that the Veteran's psychosis NOS manifested to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). The Veteran separated from service in April 1997. The first evidence of record indicating a diagnosis of psychosis NOS was in July 2008, when the Veteran reported ongoing auditory and visual hallucinations and delusions, for which the Veteran was provided medication management. As discussed above, the Veteran has now reported experiencing hallucinations in service; however, mental health evaluations in-service are absent complaints of psychosis or a diagnosis of such. Further, July 2008 far exceeds the one year presumptive period. The Board finds that the Veteran's acquired psychiatric disability did not manifest within the one year period after service. Accordingly, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a).  
Finally, the Veteran's psychosis NOS cannot be service-connected on the basis of continuity of symptomatology. Again psychosis is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. However, continuity of symptomatology has not been shown in this case. The Veteran has reported experiencing symptoms of auditory hallucinations in-service. STRs indicate that the Veteran was assessed as having difficulty interacting with others, ongoing relationship and domestic disputes and a diagnosis of a personality disorder NOS. However, the contemporaneous service treatment records, which include several mental health evaluations, contain no evidence that the Veteran was experiencing psychosis in service. As discussed above, the VA examiner in February 2013 noted the multiple mental health evaluations in-service, and clarified that paranoid or schizoid symptoms does not equate to psychosis, as such would be considered separate symptomatology. In light of these inconsistencies, the Board finds that the Veteran's statements that his psychosis NOS and symptoms of such began in-service and consistently continued thereafter are outweighed by the other evidence of record, including the mental health evaluations in-service and the opinions of the VA examiner in February 2013 and October 2015. The earliest indication of treatment for psychosis was in July 2008, and there is no evidence that there has been continuity of symptoms since service. As a result, service connection based on continuity of symptomology is not warranted. 38 C.F.R. § 3.307, 3.309(a); Walker, 708 F. 3d 1331.

The Board notes the Veteran's representative's argument in the September 2016 Appellant's Post Remand Brief that the evidence is in his favor, and the claim should be granted. See July 2016 Appellant's Post Remand Brief. The representative noted there is significant evidence to support the claim and the Veteran should be given the benefit of the doubt. VA benefits may not be granted based on speculative opinions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board. Furthermore, even if the representative was found to be a competent source of opinion, evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2015). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia and psychosis NOS, is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


